Title: From Thomas Jefferson to the County Lieutenants of Fauquier and Certain Other Counties, 14 April 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond April 14th. 1781

I am to desire you to sendof your Militia under proper officers with such good Arms as they have, and especially Rifles, to rendezvous at Williamsburg on the 1st. Day of May and to continue in Service two Months from the time of their getting to the Rendezvous. As Circumstances may render it necessary to change the Rendezvous, you will be pleased to order them by the way ofwhere they will receive final Orders on that Head.
You are at liberty to deduct from the above number any Delinquents whom you may send with them under sentence to serve six Months or any longer time for having failed to obey former Calls or deserting from Duty. Should any Individuals you shall call for fail to attend at the Time you appoint for their meeting in your County, so as to occasion a deficiency in the above number you will be pleased immediately to call for that deficiency from the next divisions and take Measures for sentencing and sending on such new Delinquents for six Months and so from time to time on every Call. I am &c,

T. J.


P S. to the letters to Fauquier and Loudoun
Your Men now in the field below are to be discharged the Moment those above called for arrive there.
P S to the letter to Goochland
You will also be pleased to deduct from the above number the 40 Men furnished by your County to guard Prisoners to Winchester.
P S to the Letter to Henrico
You will also be pleased to deduct from the above Number so many Men as you have furnished within these two Months as Guards &c. for which we promised you a Credit excepting those also who having been appointed to guard the Boats deserted and lost them.

